UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                   Submitted July 19, 2006*
                                    Decided July 21, 2006


                                              Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 05-4314                                                     Appeal from the United
                                                                States District Court for the
WARREN G. LILLY, JR.,                                           Western District of Wiscon-
    Plaintiff-Appellant,                                        sin.
               v.
                                                                No. 05-C-490-C
CATHY JESS, et al.,                                             Barbara B. Crabb, Chief
     Defendants-Appellees.                                      Judge.


                                              Order

    The district court dismissed this prisoner’s complaint after screening under 28
U.S.C. §1915A. Warren Lilly contends that the prison system failed to provide him
with adequate access to legal materials and violated several state laws and regula-
tions concerning the handling of prison mail and legal materials. None of the argu-
ments concerning state laws and regulations states a claim under 42 U.S.C. §1983,
which is limited to redressing claims based on federal law (including the Constitu-
tion). See Germano v. Winnebago County, 403 F.3d 926, 929 (7th Cir. 2005); Scott v.
Edinburg, 346 F.3d 752, 760 (7th Cir. 2003). We confine our attention to the one
claim resting on federal law: that state officials interfered with Lilly’s access to the



   *  Appellees have waived their right to file a brief. After an examination of the appellant’s brief
and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted
for decision without argument. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 05-4314                                                                       Page 2


courts by failing to provide materials adequate for legal research. See Bounds v.
Smith, 430 U.S. 817 (1977).

    When Lilly filed his complaint, he was in the segregation unit of Dodge Correc-
tional Institution. Lilly alleged that Dodge provides only a “starter law library” to
inmates in segregation. The general population enjoys a well-stocked library with a
librarian, access to computer-assisted research tools, self-help material, and type-
writers; Lilly alleges that the “starter law library” is missing all of these things and
has only meager, outdated materials. Inmates in segregation can use this “starter”
library to frame requests for materials from the main library, but Lilly alleges that
it may take weeks for the main library to fulfil requests.

    The district court concluded that the complaint is deficient because it fails to “al-
lege facts from which an inference [could] be drawn that the limitation on … access
to legal materials prevented [Lilly] from litigating a non-frivolous suit.” Interference
with concrete litigation is something Lilly would need to prove in order to succeed.
See Lewis v. Casey, 518 U.S. 343 (1996). But complaints need not allege facts corre-
sponding to everything that the plaintiff must prove; Fed. R. Civ. P. 8 requires
plaintiffs to allege claims, which is to say grievances. See Swierkiewicz v. Sorema
N.A., 534 U.S. 506 (2002); Kolupa v. Roselle Park District, 438 F.3d 713, 715 (7th
Cir. 2006) (“[a]ny decision declaring ‘this complaint is deficient because it does not
allege X’ is a candidate for summary reversal, unless X is on the list in Fed. R. Civ.
P. 9(b).”). Lilly’s grievance can be discerned from his complaint.

    Nonetheless, §1915A permits district judges to dismiss a suit as frivolous even if
the complaint states a recognized claim (as this complaint does). Prisoners in segre-
gation legitimately lose access to amenities provided to prisoners in the general
population; it would not be sensible (and is not required) for prisons to have two full
law libraries, or to release prisoners from segregation (where considerations of pun-
ishment or safety require their confinement) to browse the open stacks of a general
library. Prisoners who want complete access should behave themselves and earn a
right to remain in the general population.

    Quite apart from what is (or isn’t) in the complaint, moreover, Lilly has never
explained—not in the district court, not in his appellate brief—how he lost any suit
because of the starter library’s deficiencies. He makes general allegations, which
may do in a complaint but must be fleshed out in a brief. He maintains, for example,
that a motion for preliminary injunctive relief was denied because he delayed filing
documents while trying to do additional research, but this sounds like a self-
inflicted wound. He should have filed the papers under the court’s schedule; then if
some shortfall in his research caused a defeat he might have a sound claim under
Lewis. It is missing indispensable legal arguments, not missing a judicial deadline,
that Lewis makes a component of the inmate’s claim. Many a lawyer with full ac-
cess to all the world’s legal materials has missed a deadline.

    We appreciate that without good access to a law library (for that matter, without
a legal education) a prisoner may never know which suits have been lost (or not
filed) because of deficient access to legal materials. That obstacle is built into Lewis,
however; the Supreme Court has not held that prisoners are entitled to full-service
No. 05-4314                                                                      Page 3


law libraries for the purpose of researching claims that would establish entitlement
to full-service law libraries under the Lewis standard.

  Lilly has failed to establish that his suit is other than frivolous, so its dismissal
under §1915A is affirmed.